DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 11, 2019 and November 8, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manno (EP 2065226).
Regarding claims 1 and 5-6, Manno teaches a heavy duty pneumatic tire having an aspect ratio of 50% or less  comprising a tread 2, a pair of sidewalls 3, a pair of beads 4, a carcass 6, a belt 7 (paragraph [0014]), and a pair of cushion layers 16 (paragraph [0033]), each bead including a core 5 (paragraph [0014]) and an apex 8 (paragraph [0016]), in the radial direction, a zone from an inner end of each cushion layer to an outer end of the corresponding apex is taken to be a flexible zone (see figure 1), the height HI of the bead apex is 35 to 50% of the section height HO of the tire (paragraph [0016]; figure 1) (the section height of the tire being slightly greater than the section height of the carcass), and the cushion is depicted as extending about 25% of the section height of the carcass (figure 1). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). As specific embodiments of this tire were created (see paragraph [0035] and table 1), and given the teachings above, it is expected that some or all of them would have a ratio of a length in the radial direction of the flexible zone to a cross-sectional height of the carcass of between 0.25 and 0.4 as claimed, and such a configuration would anticipate claim 1. Alternatively, it would have been obvious to one of ordinary skill in the art at to use a ratio of a length in the radial direction of the flexible zone to a cross-sectional 
	Regarding claim 2, Manno teaches that the carcass comprises at least one carcass ply 6A, and that the carcass ply includes a main portion 6a and a pair of turnup portions 6b (paragraph [0015]; figure 1) and that the body portion in the flexible zone has a shape represented by an arc (figure 1) (the broadest reasonable interpretation of the term arc being taken to be “a part of the circumference of a circle or other curve”).
Regarding claim 7, Manno teaches a specific embodiment with 8 circumferential grooves, and the body portion from the claimed reference point below the axially outer edge of the shoulder groove to the outer end of the apex has a shape represented by an arc (figure 1).
	
Claim Rejections - 35 USC § 103
Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manno as applied to claim 2 above, and further in view of Saito (US Pat. No. 4,884,610).
Regarding claim 3, Manno does not specifically disclose that a ratio of a radius of the arc representing the shape of the body portion in the flexible zone to the cross-sectional height of the carcass is not less than 0.3 and not greater than 0.4. Saito teaches tires with an aspect ratio of 65% or less (column 1, lines 4-7), with specific embodiments having an upper arc radius to carcass height ratios of 0.33 (table 1, example 1) and 0.36 (table 1, example 4). It would have been obvious to one of ordinary skill in the art to use a ratio of upper arc radius to carcass height ratio as taught by Saito in the tire of 
Regarding claim 9, Manno teaches a specific embodiment with 8 circumferential grooves, and the body portion from the claimed reference point below the axially outer edge of the shoulder groove to the outer end of the apex has a shape represented by an arc (figure 1).
Regarding claim 12, Manno teaches that the height HI of the bead apex is 35 to 50% of the section height HO of the tire (paragraph [0016]; figure 1) (the section height of the tire being slightly greater than the section height of the carcass), thus teaching an overlapping range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a bead apex with a height of 35 to 50% of the section height of the tire as being disclosed by Manno (see paragraph [0016]).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manno as applied to claims 2 and 7 above, and further in view of Takahashi (US Pub. No. 2015/0367685).
Regarding claim 4, Manno does not specifically disclose the distance in the radial direction from a bead base line to an end of each turned-up portion. In a similarly configured tire, Takahashi teaches using a distance of 5% to 17% of a tire section height from the bead base line to the end of the turned-up portion (paragraph [0051]), with a specific embodiment having a section height of 235 mm (paragraph [0121]), resulting in a range of 11.75-39.95 mm, overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a distance from the bead base line to the end of the turned-up portion as taught by Takahashi in the tire of Manno as a preferable distance in the radial direction from a bead base line to an end of each turned-up portion (see Takahashi at paragraph [0051]).
Regarding claim 8, Manno is not limiting as to the configuration of circumferential grooves, but does not specifically disclose that a length from an end of the tread surface to the axially outer edge of the shoulder circumferential groove is not less than 10% and not greater than 25% of a length from one .
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manno in view of Saito as applied to claims 3 and 9 above, and further in view of Takahashi (US Pub. No. 2015/0367685).
Regarding claim 10, Manno is not limiting as to the configuration of circumferential grooves, but does not specifically disclose that a length from an end of the tread surface to the axially outer edge of the shoulder circumferential groove is not less than 10% and not greater than 25% of a length from one end of the tread surface to the other end of the tread surface. Takahashi teaches a specific configuration where the shoulder circumferential groove is not less than 10% and not greater than 25% of a length from one end of the tread surface to the other end of the tread surface (figure 1). It would have been obvious to one of ordinary skill in the art to use an outermost circumferential groove with a location as taught by Takahashi in the tire of Manno (combined) as a known location for an outermost circumferential groove with the predictable result of being a functional pneumatic tire.
Regarding claim 11, Manno does not specifically disclose the distance in the radial direction from a bead base line to an end of each turned-up portion. In a similarly configured tire, Takahashi teaches using a distance of 5% to 17% of a tire section height from the bead base line to the end of the turned-up portion (paragraph [0051]), with a specific embodiment having a section height of 235 mm (paragraph [0121]), resulting in a range of 11.75-39.95 mm, overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a distance from the bead base line to the end 
Regarding claim 13, Manno teaches that the height HI of the bead apex is 35 to 50% of the section height HO of the tire (paragraph [0016]; figure 1) (the section height of the tire being slightly greater than the section height of the carcass), thus teaching an overlapping range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a bead apex with a height of 35 to 50% of the section height of the tire as being disclosed by Manno (see paragraph [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	January 8, 2022


/JUSTIN R FISCHER/               Primary Examiner, Art Unit 1749